1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     JIMIE L. STARKS, Individually,                Case No. 2:13-cv-02286-MMD-GWF

10                                   Plaintiff,                      ORDER
             v.
11
      PARBALL CORPORATION, d/b/a
12    BALLY’S LAS VEGAS, a Nevada
      Corporation; and DOES I through X,
13    inclusive; ROE CORPORATIONS I
      through X, inclusive,
14
                                 Defendants.
15

16          This case involves an employment dispute. Before the Court is Plaintiff Jimie L.

17   Starks’s motion for relief from a judgment or order pursuant to Rule 60(b)(3) and (6)

18   (“Motion”). (ECF No. 71.) The Court finds it unnecessary to consider a response to

19   Plaintiff’s Motion and denies the Motion for the following reasons.

20          First, the Court cannot grant relief under Rule 60(b)(3) because more than a year

21   has passed since the judgment and order from which Plaintiff seeks relief was entered.

22   See Fed. R. Civ. P. 60(c)(1) (“A motion under Rule 60(b) must be made within a

23   reasonable time—and for reasons (1), (2), and (3) no more than a year after the entry of

24   the judgment or order or the date of the proceeding.”). The judgment and order from which

25   Plaintiff seeks relief were entered on March 30, 2016. (ECF Nos. 52, 53.)

26          Second, Plaintiff has not presented a “reason that justifies relief” under Rule

27   60(b)(6). The Court granted summary judgment in favor of Defendant because Defendant

28   offered legitimate, nondiscriminatory reasons for its conduct that Plaintiff did not show to
1    be pretextual. (ECF No. 52 at 8, 11.) The Ninth Circuit affirmed. (ECF No. 62 at 2.)

2    Plaintiff’s Motion does not contain any argument that would justify relief under these

3    circumstances. (See generally ECF No. 71.)

4          It is therefore ordered that Plaintiff’s motion for relief from a judgment or order (ECF

5    No. 71) is denied.

6          DATED THIS 7th day of January 2019.

7

8
                                                       MIRANDA M. DU
9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
